*1293Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of robbery in the first degree (Penal Law § 160.15 [4]), criminal possession of a weapon in the second degree (former § 265.03 [2]), and criminal possession of a weapon in the third degree (§ 265.02 [former (4)]). As defendant correctly concedes, criminal possession of a weapon in the third degree is not a lesser included offense of criminal possession of a weapon in the second degree (see People v Okafore, 72 NY2d 81, 89 n 3 [1988]; People v Saulters, 255 AD2d 896 [1998], lv denied 92 NY2d 1038 [1998]), and we decline his invitation to modify the judgment by reversing the conviction of criminal possession of a weapon in the third degree. Contrary to defendant’s further contentions, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and the sentence is not unduly harsh or severe. Present—Scudder, P.J., Centra, Lunn, Fahey and Green, JJ.